Citation Nr: 0607647	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to the service-
connected residuals of a left knee injury, status post 
arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In September and October 
2002, the Board reopened the claim of service connection for 
a lumbar spine disorder and ordered further development by 
the Board's Evidence Development Unit.  In October 2003, the 
Board remanded the claim.

In July 2004, the Board denied the veteran's service 
connection claim for lumbar spine disorder.  The veteran 
appealed the Board's decision.  In June 2005, a Joint Motion 
for Remand was filed with the United States Court of Appeals 
for Veterans Claims (Court), requesting that the Court remand 
this matter for further development.  In June 2005, the Court 
signed the Order remanding the case to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a February 2006 statement, received at the Board in March 
2006, the veteran requested that he appear before the Board 
at Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for Travel Board 
hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


